Citation Nr: 0213118	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-18 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for frostbite of the 
toenails and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1974 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, issued in April 
2000, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, in pertinent part, 
denied service connection for frostbite of the toenails and 
feet, a psychiatric disorder and arthritis and determined 
that no new a material evidence adequate to reopen the 
veteran's claim for a bilateral knee disorder had been 
submitted.  That decision also continued noncompensable 
ratings for the veteran's service-connected bilateral flat 
feet with fasciitis and status post laceration of the right 
side of face with residual scar and foreign body sensation.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  In a May 1998 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
disorder of the knees with degenerative joint disease, status 
post torn cartilage of the left knee; the veteran was 
informed of this decision the same month but did not respond 
within one year of such notification.

3.  Evidence added to the record since the May 1998 rating 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for a bilateral knee 
disorder.

4.  There is no competent medical evidence that the veteran's 
arthritis is related to service.

5.  There is no evidence showing that a psychosis was 
diagnosed or manifested to a compensable degree within one 
year of discharge from service nor is there competent medical 
evidence of a current psychiatric disorder linked to service.

6.  There is no evidence showing that the veteran suffered 
from frostbite in service nor is there competent medical 
evidence of residuals of a cold injury related to service. 


CONCLUSIONS OF LAW

1.  The May 1998 rating decision, denying service connection 
for a disorder of the knees with degenerative joint disease, 
status post torn cartilage of the left knee, is final.  
38 U.S.C.A. § 7105 (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been received since the 
May 1998 rating decision to reopen the veteran's claim for 
service connection for a bilateral knee disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001). 

3.  Arthritis was not incurred or aggravated, and may not be 
presumed to have been incurred, during active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2001).

4.  An acquired psychiatric disorder was not incurred or 
aggravated, nor may a psychosis be presumed to have been 
incurred, during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

5.  Claimed frostbite of the toenails and feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  
66 Fed. Reg. at 45,629.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Moreover, the provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108 (West 1991). 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the service-connection 
claims and the issue of whether to reopen his claim for 
entitlement to service connection for a bilateral knee 
disorder and to decide them on the merits as the RO has 
complied with the notice and duty to assist provisions of the 
VCAA.  See generally Quartuccio v. Principi, 16 App. Vet. 183 
(2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the claimant's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).  
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed as service, non-VA, Martin Army Community 
Hospital and VA medical records, VA examination reports, and 
VA rating decisions have been associated with the claims 
file.  

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board observes that the 
veteran and his representative have been given the 
opportunity to supplement the record and additional 
statements from the veteran and his representative have been 
associated with the claims file.  Accordingly, the Board 
finds that the service, non-VA, Martin Army Community 
Hospital and VA medical records, and VA examination reports 
dated in March 1998 and October 1999, which evaluate the 
status of the veteran's health, are adequate for determining 
whether the veteran has submitted new and material evidence 
and established entitlement to service connection.

Even though the RO originally denied the veteran's service-
connection claims as not well grounded, the Board finds no 
prejudice to the appellant in this case by adjudicating the 
question of entitlement to service connection and determining 
whether new and material evidence has been submitted to 
reopen his claim for service connection for a bilateral knee 
disorder.  This is so because the requirements regarding 
notice, which must be provided to the veteran under the VCAA 
have been satisfied by various informational letters, a July 
2000 statement of the case (SOC), a November 2001 
supplemental statement of the case (SSOC), and various rating 
decisions, as the RO specifically notified him of the 
requirements needed to reopen a claim and for entitlement to 
service connection in a July 2000 SOC and discussed his 
service connection claims on the merits in a November 2001 
SSOC.  In particular, the Board observes that, in August and 
December 1999 letters, the RO notified the veteran that the 
evidence submitted in connection with his bilateral knee 
disorder claim did not constitute new and material evidence 
because, although it was new, it was not directly relevant to 
the issue under consideration and failed to show a chronic 
knee disorder related to service and that he needed to 
provide evidence showing treatment and/or diagnosis of 
degenerative joint disease, status post torn cartilage, of 
both knees during service or shortly thereafter.  The RO also 
advised the veteran that to establish service connection 
there must be evidence of a current disability, evidence of a 
disease or injury due to service, and evidence of a link 
between the disability and service.  In August 2001, the RO 
sent the veteran another letter advising him of the 
provisions of the VCAA and asking him to submit medical 
evidence showing treatment for the claimed disorders during 
service and linking his current or claimed disorders to 
service.  The veteran did not respond, although he had 
provided evidence in response to the RO's 1999 letters.  All 
of the relevant evidence was considered.
 
In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his service-connection claims and has obtained 
and fully developed all relevant evidence necessary for an 
equitable disposition.  As such, there has been no prejudice 
to the veteran in this case that would warrant further notice 
or development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for a 
bilateral knee disorder.  The requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for a disorder of the knees 
with degenerative joint disease, status post torn cartilage 
of the left knee, in a May 1998 rating decision.  The RO 
noted that there was no record of treatment in service for 
knees with degenerative joint disease, status post torn 
cartilage of the left knee, that without evidence showing a 
chronic disease or disorder incurred in or aggravated by 
service, or manifest to a compensable degree within one year 
of discharge, service connection could not be established.  
By a letter dated May 22, 1998, the veteran was notified of 
the RO's action and was advised of his appellate rights, but 
no appeal was initiated within one year of the notification.  
In October 1999, the veteran sought to reopen his claim for 
service connection for a bilateral knee disorder.  In a March 
2000 rating decision, the subject of this appeal, the RO 
determined that no new and material evidence adequate to 
reopen the veteran's claim for service connection for a 
bilateral knee disorder had been submitted.

Since the veteran did not perfect an appeal of the May 1998 
rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened. 

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for a bilateral knee 
disorder.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

The pertinent evidence that was of record at the time of the 
May 1998 rating decision consisted primarily of the veteran's 
service medical records, a March 1998 VA general medical 
examination report, and private medical records from W. E. 
R., M.D., dated from March 1993 to September 1997.  The 
service medical records revealed no complaint or diagnosis 
of, or treatment for, a chronic knee disorder in service.  
Although the veteran reported a history of knee pain dating 
back to 1981 and a post-service diagnosis of possible torn 
cartilage in the left knee in 1986 at the March 1998 VA 
examination and X-rays showed bilateral osteoarthritic 
changes in the knees, the examiner did not relate this 
disorder to service.  Private medical records show a first 
diagnosis of degenerative joint disease of the knees in March 
1995, about twelve years after discharge.  

Evidence received since the May 1998 RO decision consists of 
October 1999 VA feet and scar examination reports and 
additional VA and private medical records as well as lay 
statements.  The October 1999 VA examination report confirmed 
that the veteran had bilateral pes planus, grade 1-2, with 
plantar fasciitis and retrocalcaneal bursitis.  An April 1999 
VA outpatient treatment record shows a complaint of chronic 
left knee pain.  Martin Army Community Hospital treatment 
records show no treatment for a bilateral knee disorder.  
Private treatment records confirm that the veteran was 
treated for knee pain on several occasions beginning in March 
1995, when he was assessed with degenerative joint disease of 
the left knee and that in September 1999, the veteran 
underwent arthroscopic surgery on the left knee.  None of 
these reports link the veteran's current bilateral knee 
disorder to service.  

While most of this evidence is clearly new, in that it is not 
redundant of other evidence previously considered, the 
evidence is not material to the issue under consideration and 
thus, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

In this regard, the Board notes that the new evidence is 
redundant in nature, confirming that the veteran has had 
degenerative joint disease of the knees since the mid-1990's 
but does not include competent medical evidence linking it to 
service.  Thus, these records are not probative of the issue 
before the Board and are not so significant that they must be 
considered in order to decide fairly the merits of the 
claims.

As to the lay statements, the Board finds they too are not 
material as such lay opinions are not probative as to the 
question of causation or diagnosis.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  The veteran's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claims, the RO's May 1998 decision remains final.  
Accordingly, the benefits sought on appeal must be denied.

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  Service 
connection can also be granted for certain chronic diseases, 
such as arthritis or a psychosis, if they become manifest to 
a degree of 10 percent or more within a specified time period 
after separation from active service.  38 U.S.C.A. § 
1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

A. Arthritis

The preponderance of the evidence is against a finding that 
arthritis is related to the veteran's military service or was 
manifest to a compensable degree within one year of 
discharge.  Service medical records show no evidence of a 
diagnosis of, or treatment for, arthritis during service.  
Post-service medical reports from Dr. W. E. R. reveal 
treatment for left knee pain, assessed as degenerative joint 
disease in March 1995 and for probable degenerative joint 
disease of the right knee in March 1996.  Dr. W. E. R. 
continued to treat the veteran for bilateral knee pain.  
Private treatment records from H. G. G., M.D. show that the 
veteran was treated for continued left knee pain and 
degenerative arthritis, undergoing arthroscopic surgery of 
the left knee in September 1999.  X-rays taken at that time 
revealed almost bone-on-bone destruction of the medial side 
with varus deformity and some spurring of the patellofemoral 
joint.  A September 15, 1999 record indicates no known injury 
and that the veteran reported having pain in the left knee 
while he was in service between 1974 and 1983 and that a year 
or two earlier Dr. W. E. R. had ordered an X-ray and told the 
veteran that he had arthritis.  At a March 1998 VA 
examination, the veteran reported a history of knee pain 
dating back to 1981 and a post-service diagnosis of possible 
torn cartilage in the left knee in 1986.  At the March 1998 
VA examination, the examiner noted that both knee had full 
range of motion without deformities on examination; however, 
X-rays showed bilateral osteoarthritic changes in the knees.  
The examiner diagnosed degenerative joint disease of both 
knees, status post torn cartilage in the left knee, but did 
not link the veteran's bilateral knee disorder to service.

Although the veteran has been diagnosed with arthritis of 
both knees, meeting the first requirement for service 
connection, there is no competent medical evidence of a nexus 
between such disorders and his period of active duty service.  
There is no evidence of treatment for, or diagnosis of, 
arthritis within one year of discharge to warrant service 
connection on a presumptive basis.  Arthritis of the left 
knee was first diagnosed in March 1995 and of the right knee 
in March 1996.  Although private medical records and a March 
1998 VA examination report note that the veteran reported 
knee pain in service and torn cartilage of the left knee in 
1986, the Board is not bound to accept medical opinions or 
conclusions, which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).

The only remaining evidence in support of the veteran's claim 
is his own opinion.  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Neither service nor post-service medical records 
show a diagnosis of arthritis prior to 1995.  Moreover, as 
noted above, lay opinions as to the etiology of a disorder 
are not competent medical evidence to establish service 
connection.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Thus, the Board finds that the 
preponderance of the evidence is against service connection 
for arthritis.

B.  A Psychiatric Disorder

The preponderance of the evidence is against a finding that 
the veteran has been diagnosed with a psychiatric disorder 
related to service or that a psychosis was manifest to a 
compensable degree within one year of discharge.  Service 
medical records reveal treatment for complaints of sleeping 
during the day and difficulty sleeping at night with an 
assessment of tension in January 1977.  Two months later, the 
veteran complained of high blood pressure due to headaches 
and nerves.  The assessment was normal blood pressure.  In 
April 1980, the veteran complained of nerves, trouble 
sleeping, daily headaches and being tense all the time for a 
period of two weeks with a previous history in 1977.  The 
assessment was tension.  Although the veteran checked the 
"yes" column on the medical history portion of his April 1983 
separation examination report, indicating that he had 
"trouble sleeping," "depression and excessive worry" and 
"nervous trouble of any sort," psychiatric clinical findings 
were assessed as normal by the separation examiner.

Post-service treatment records from Dr. H. G. G., Martin Army 
Community Hospital and the Tuskegee, Alabama VA Medical 
Center show no treatment for, or diagnosis of, a psychosis or 
chronic psychiatric disorder.  Treatment records from Dr. W. 
E. R. reveals treatment for left rib pain and hypertension in 
March 1993 and a notation that the veteran was nervous.  
Later, in February 1994, Dr. W. E. R. noted that the veteran 
looked anxious, which was common, and the impression was 
anxiety syndrome for which the veteran was given Ativan.  No 
further treatment was noted.  

At a March 1998 VA examination, the veteran reported having 
trouble sleeping while in service in 1981 and receiving 
sleeping pills and nerve pills for temporary relief (one 
month).  He stated that he started to drink to be able to 
sleep three to four times a week.  A neurological examination 
was within normal limits.  The impression was history of 
chronic insomnia.

Based upon the evidence of record, the Board finds 
entitlement to service connection for an acquired psychiatric 
disorder is not warranted.  The veteran has no current 
medical diagnosis of a psychiatric disorder.  Thus, he fails 
to satisfy the first element of a claim, that is, a current 
disability, and his claim for service connection fails.  See 
Boyer, 210 F.3d at 1353.  

Even assuming that the veteran has a chronic psychiatric 
disorder, there is no competent medical evidence showing that 
the veteran was diagnosed with a psychosis within one year of 
discharge or a claimed psychiatric disorder linked to 
service.  In this regard, the Board observes that, although 
the service medical records show that the veteran was treated 
for headaches, tension and sleeping difficulties in service, 
no residual chronic disorder was noted on his separation 
examination.  The March 1998 VA examiner assessed a history 
of insomnia based on the veteran's report but did not 
diagnose him with a psychiatric disorder.  The anxiety noted 
by Dr. W. E. R. appears to have resolved and he did not link 
the veteran's two episodes more than ten years after military 
discharge to service.  Based on the above, the veteran's 
claimed psychiatric disorder appears to have been acute in 
nature and related to the veteran's hypertension or 
transitory episodes of insomnia, now resolved.

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as a lay person, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95.  Thus, the veteran's statements do not 
establish the required evidence needed, and the claim must be 
denied.

C.  Frostbite of the Toenails and Feet

The preponderance of the evidence is against a finding that 
the veteran has been diagnosed with a disorder claimed as 
frostbite of the toenails and feet related to service.  
Service medical records reveal treatment, in February 1978, 
for sore feet with aching when pressure was applied 
reportedly due to the extreme cold when the veteran was 
working in the field.  The assessment was slight cold injury.  
But there is no medical evidence showing treatment for 
residuals of that cold injury during the remainder of active 
duty or since discharge.  In October 1978, the veteran was 
again treated for sore feet that he thought might be 
frostbite.  On examination, his feet were normal but he was 
instructed to return if he had more foot pain.  Three days 
later, the veteran was treated for foot pain and swelling of 
the balls of his feet.  He reported soaking his feet in a 
warm saline solution to relieve the pain.  On examination, 
the veteran was assessed with flat feet.  The veteran checked 
the "no" column for "foot trouble" on the medical history 
portion of his April 1983 separation examination report and 
clinical findings were assessed as normal for the veteran's 
feet by the separation examiner.

Post-service VA and private medical records and VA 
examination reports show treatment for foot pain and 
diagnoses of flat feet with plantar fasciitis and 
retrocalcaneal bursitis for which the veteran is service 
connected.  No chronic residuals of frostbite of the feet 
have been diagnosed.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for frostbite of the 
toenails and feet is not warranted.  The veteran was not 
diagnosed with frostbite in service and has no current 
medical diagnosis of residuals of frostbite of the toenails 
and feet.  Thus, he fails to satisfy the first element of a 
claim, that is, a current disability, and his claim for 
service connection fails.  See Boyer, 210 F.3d at 1353.  

The only evidence the veteran has submitted that supports his 
claim is his own statements.  As noted above, as a lay 
person, he is not competent to comment on the presence or 
etiology of a medical disorder.  Espiritu, 2 Vet. App. at 
494-95.  Thus, the veteran's statements do not establish the 
required evidence needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
appellant's claims; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a bilateral 
knee disorder is not reopened.

Service connection for arthritis is denied.

Service connection for a psychiatric disorder is denied.

Service connection for frostbite of the toenails and feet is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

